Citation Nr: 0619640	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1990 to March 
1991, and from September 2002 to May 2003.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in Fort 
Harrison, Montana.

In May 2004, the veteran requested a Board hearing at the RO.  
Thereafter, the RO acknowledged this request and informed the 
veteran of the date of the scheduled hearing.  Weeks before 
the hearing, however, the veteran contacted the RO and 
indicated that she could not attend on the date noted.  The 
RO thus informed the veteran by letter that it was 
rescheduling her hearing for a later date.  On that date, the 
veteran failed to appear.  The Board thus considers the 
veteran's request for a Board hearing withdrawn.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claim.

2.  There is clear and unmistakable evidence of record 
establishing that the veteran's lumbar spine disorder 
preexisted service and that any in-service increase in 
disability of that disorder was due to its natural progress.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on her 
claim for service connection by letters dated July 2003 and 
November 2003, before initially deciding that claim in a 
rating decision dated December 2003.  The timing of such 
notice thus reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II. 

The content of these notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the July 2003 and November 2003 VCAA notice 
letters, the RO acknowledged the veteran's claim, notified 
her of the evidence needed to substantiate that claim, 
identified the type of evidence that would best do so, 
notified her of the VCAA and VA's duty to assist and 
indicated that it was developing her claim pursuant to that 
duty.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all other outstanding evidence provided she identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to send 
to VA any pertinent service and military records and 
treatment records she had in her possession.  

The content of these notice letters do not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In the letters, the RO did not provide the 
veteran information on disability ratings or effective dates.  
The RO endeavored to correct this procedural deficiency in 
April 2006, when it sent the veteran another letter, which 
included all information discussed in Dingess/Hartman.  Even 
if the RO had not taken this remedial action, the veteran 
would not have been prejudiced as a result thereof.  Bernard, 
4 Vet. App. at 394.  The disposition in this case is 
unfavorable.  Therefore, any question relating to the 
appropriate disability rating or effective date to be 
assigned a grant of service connection is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to her 
claim, including active service records, Reserve service 
records, and pre-service and post-service VA and private 
treatment records.  With regard to the Reserve records and 
some of the identified private medical records, the RO was 
unsuccessful.  The RO thus informed the veteran of the fact 
that it had tried unsuccessfully to obtain such records and 
asked her to assist in securing such records.  The veteran 
later responded that she had sent all available records and 
had no other evidence to submit in support of her claim. 

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran a 
VA medical examination, during which a VA examiner addressed 
the etiology of the veteran's lumbar spine disorder.  Since 
then, the veteran has not asserted that such examination was 
inadequate. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
lumbar spine disorder.  She contends that, although she had 
scoliosis prior to service, that condition did not start 
bothering her until February 2003, when she fell in service.  
Allegedly, prior to that time, her back was in good enough 
shape to allow her to pass her training physicals.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, that disease became manifest to a degree 
of 10 percent within one year from the date of discharge, and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service medical documents of record, including VA 
treatment records dated since 2002 and a report of a VA 
examination conducted in September 2003, confirm that the 
veteran currently has a lumbar spine disorder, variously 
diagnosed as sciatica, chronic low back pain, facet joint 
disease, spondylitic changes of the lumbar facets with 
subluxation, degenerative facet arthropathy in the lumbar 
spine, levoscoliosis of the lumbar spine, and degenerative 
disc disease of the lumbar spine (the latter diagnosis not 
confirmed on x-rays).  The question thus becomes whether this 
disorder was incurred in or aggravated by service.

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, and that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service); see also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (holding 
that VA, rather than the claimant, bears the burden of 
proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).  

According to 38 C.F.R. § 3.304(b) (2005), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

A preexisting disease will be considered to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2005).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2005).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

As previously indicated, the veteran in this case served on 
active duty from September 1990 to March 1991 and from 
September 2002 to May 2003.  Medical records from these 
periods of service are incomplete and do not include reports 
of entrance examinations conducted prior to her September 
1990 and September 2002 entrances into service.  It is thus 
impossible to determine whether a lumbar defect was noted on 
any entrance examination.  

There is, however, clear and unmistakable evidence of record 
demonstrating that a lumbar spine disorder preexisted service 
and was not aggravated thereby.  Such evidence, which 
includes pre-service private hospitalization reports, 
available service medical records, and an opinion of a VA 
examiner, rebuts the presumption of soundness.  This evidence 
shows that, in November 1995, the veteran underwent a lumbar 
laminectomy and diskectomy after conservative treatment, 
including physical therapy, failed to alleviate her radiating 
low back pain.  She reportedly had been experiencing such 
pain for several months.  On hospital admission, a physician 
noted that the veteran had an extensive history of surgeries, 
including secondary to motor vehicle and horse accidents.    

Service medical records dated five days after the veteran's 
September 2002 entrance into service indicate that the 
veteran had been pain free since the surgery, but had 
limitations with regard to doing situps, bending and running.  
Before entrance, she had been serving with a Reserve unit and 
had a P3 back profile.  The veteran requested a similar 
profile so as to avoid returning to her home station for 
examination by a Medical Evaluation Board.  This profile 
worked well until April 2003, when the veteran injured her 
low back while falling on ice.  Residuals of this injury 
necessitated the veteran's discharge from service.  

According to a VA examiner who evaluated the veteran in 
September 2003 and thereafter consulted with a VA 
orthopedist, the veteran's back pain following the April 2003 
injury represented a normally expected progression of her 
preexisting lumbar disorder, rather than a permanent 
worsening of the disorder beyond its natural progression.  
The VA examiner explained that the veteran's spinal condition 
was developmental, as evidenced by her rotary scoliosis, and 
that any degenerative changes shown in the lumbar spine were 
either age related or related developmentally and not linked 
to the fall. 

The veteran's assertions represent the only evidence in the 
claims file establishing that her lumbar spine disorder is 
related to service, either by incurrence or aggravation.  
Given that the veteran is a nurse, the Board considers these 
assertions competent.  The Board does not, however, assign 
equal evidentiary weight to these assertions as they are self 
serving and, unlike the comments of the VA examiner, who is 
also a nurse, are not supported by clinical evidence or a 
consultation with an orthopedist.

In light of the fact that there is clear and unmistakable 
evidence of record establishing that the veteran's lumbar 
spine disorder preexisted service and was not aggravated 
therein (no in-service increase in disability), the Board 
concludes that a lumbar spine disorder was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


